Citation Nr: 0500558	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03 08-784	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, D.C., which 
denied the veteran's claim for service connection for PTSD.  
He filed a timely appeal.

This appeal is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The RO requested verification of the veteran's in-service 
stressors from the U.S. Armed Services Center for Unit 
Records Research (CURR).  In March 2003, the RO received a 
response from CURR along with copies of operational reports 
for the 9th Infantry Division, which he was assigned to in 
Vietnam.  That response was received several days after the 
RO issued the statement of the case (SOC).  As the veteran's 
representative has pointed out, the record does not indicate 
that the RO considered this additional evidence, or issued a 
supplemental statement of the case (SSOC) discussing it.

The provisions of 38 C.F.R. § 19.37(a) (2004) provide that if 
a SOC or SSOC was prepared before the receipt of the 
additional relevant evidence, an SSOC will be furnished to 
the veteran and his or her representative.  

Since CURR's response contains additional evidence, which is 
relevant to the claim and not duplicative of evidence 
previously considered, the case must be returned to the RO 
for consideration and issuance of an SSOC.

In addition to the stressors considered by CURR, the veteran, 
and a service acquaintance reported that in approximately the 
first week of June 1967, their convoy was ambushed, on 
Highway 1, between Long Binh and Bien Hoa, Vietnam.  They 
report that members of the convoy were killed and wounded.  
VA has a duty to seek credible supporting evidence of this 
stressor.  38 U.S.C.A. § 5103A(c)(3) (West 2002).

Accordingly, the case is remanded to the RO for the 
following:

1.  Ask CURR to provide any available 
supporting evidence of the ambush of the 
veteran's convoy on Highway 1, between 
Long Binh and Bien Hoa, during the first 
two weeks of June 1967, including any 
reports of casualties in such an ambush.

2.  Then readjudicate the veteran's claim 
for service connection for PTSD in light 
of any additional evidence submitted 
since the SOC.  If his claim remains 
denied, prepare a SSOC and send it to him 
and his representative.  Return his case 
to the Board, if otherwise in order.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


